Name: Regulation (EEC) No 1727/70 of the Commission of 25 August 1970 on intervention procedure for raw tobacco
 Type: Regulation
 Subject Matter: trade policy;  marketing;  prices;  plant product;  consumption
 Date Published: nan

 Avis juridique important|31970R1727Regulation (EEC) No 1727/70 of the Commission of 25 August 1970 on intervention procedure for raw tobacco Official Journal L 191 , 27/08/1970 P. 0005 - 0017 Finnish special edition: Chapter 3 Volume 3 P. 0071 Danish special edition: Series I Chapter 1970(II) P. 0521 Swedish special edition: Chapter 3 Volume 3 P. 0071 English special edition: Series I Chapter 1970(II) P. 0592 Greek special edition: Chapter 03 Volume 5 P. 0183 Spanish special edition: Chapter 03 Volume 4 P. 0030 Portuguese special edition Chapter 03 Volume 4 P. 0030 REGULATION (EEC) No 1727/70 OF THE COMMISSION of 25 August 1970 on intervention procedure for raw tobacco THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community; Having regard to Council Regulation (EEC) No 727/70 (1) of 21 April 1970 on the common organisation of the market in raw tobacco, and in particular Articles 5 (6), 6 (10) and 15 thereof; Whereas Council Regulation (EEC) No 1467/70 (2) of 20 July 1970 fixing certain general rules governing intervention for raw tobacco laid down in particular the procedure for selecting intervention centres, which were divided into collection centres and processing and storage centres; Whereas the conditions under which intervention agencies take over raw tobacco and other detailed rules of application must be adopted in order to ensure the uniform administration of intervention measures; Whereas tobacco should be offered for intervention in such a way as to ease as far as possible the task of intervention agencies ; whereas, therefore, the particulars to be supplied about the tobacco offered and the minimum quantities acceptable to the intervention agency should be laid down ; whereas, moreover, it may be necessary to provide for a higher minimum quantity in certain Member States to enable intervention agencies to take into account special circumstances prevailing therein; Whereas it is in the interest of those offering tobacco that the offer be accepted and payment made with a minimum delay; Whereas the intervention agencies must make sure that the baled tobacco offered to them has not benefited from the premium granted to purchasers of leaf tobacco ; whereas for this purpose they may take as a basis the certificate provided for in Commission Regulation (EEC) No 1726/70 (3) of 25 August 1970 on the procedure for granting the premium for leaf tobacco ; whereas provision should be made for such tobacco to be sent direct from the initial processing and packing firms to the intervention centres; Whereas the intervention price, adjusted where necessary in accordance with the scale of price increases and reductions laid down in Articles 5 (3) and 6 (7) of Regulation (EEC) No 727/70, should be paid only for the actual weight of usable tobacco ; whereas that actual weight should be calculated for tobacco having a moisture content equal to that laid down for the reference quality of each variety and containing neither extraneous matter nor tobacco which does not satisfy the minimum quality characteristics, since in accordance with Article 5 of Regulation (EEC) No 1467/70 the latter may not be taken over by intervention agencies; Whereas the minimum quality characteristics must be such as to exclude tobacco which cannot be used for various reasons, such as extensively damaged or badly preserved leaves with curing defects or excessive moisture content; Whereas to fix the scales of price increases and reductions a classification by quality should be drawn up for each variety of leaf tobacco or baled tobacco for which an intervention price is fixed, each quality being defined on the basis of commercial practice and objective criteria ; whereas it is advisable to take into account for this purpose definitions laid down by law or those current in commercial practice prior to common organisation of the market in this sector ; whereas it is nevertheles necessary for the proper functioning of the common organisation to make certain amendments to those definitions with a view to their progressive harmonisation; Whereas to facilitate the task of intervention centres provision should be made for the tobacco offered for (1)OJ No L 94, 28.4.1970, p. 1. (2)OJ No L 164, 27.7.1970, p. 1. (3)OJ No L 191, 27.8.1970, p. 1. intervention to be presented in the same form as that adopted in the definition of the reference quality provided for in Annex I to Council Regulation (EEC) No 1464/70 (1) of 20 July 1970 fixing for leaf tobacco the target prices, intervention prices and reference qualities for the 1970 crop and in Annex I to Council Regulation (EEC) No 1465/70 (2) of 20 July 1970 fixing for baled tobacco the derived intervention prices and reference qualities for the 1970 crop; Whereas, because tobacco is a natural product the curing, processing and storage of which differs according to variety and to regional climatic conditions, it may be necessary to adopt additional takeover conditions; Whereas the Commission must be kept regularly informed of the quantities of tobacco taken over by the intervention agencies in order to assess the trend of the Community tobacco market and in particular any tendancy for the quantities of tobacco taken over to increase or decrease; Whereas the measures laid down in this Regulation are in accordance with the Opinion of the Management Committee for Tobacco; HAS ADOPTED THIS REGULATION: Article 1 1. All offers for intervention shall be made in writing to an intervention agency. Offers shall include the following information: (a) variety and quality of the tobacco; (b) net weight; (c) intervention centre to which the tobacco is offered; (d) where the tobacco is at the time of the offer; (e) - where the tobacco was harvested; - where the baled tobacco was first processed and packed; (f) crop year. 2. Offers for intervention may only be made for a minimum quantity per variety of: (a) 100 kg for leaf tobacco; (b) 2000 kg for baled tobacco. The intervention agencies may, however, fix higher minimum quantities. 3. Acceptance of the offer by the intervention agency shall be given with the least possible delay together with the necessary particulars as to the place at which and the conditions under which the tobacco will be taken over. Objections to these conditions may be made only within forty-eight hours of receipt of the acceptance. 4. Payment shall be made as soon as possible after takeover. Article 2 Offers of baled tobacco for intervention shall be accepted only if: (a) they are accompanied by a premium certificate, as provided for in Article 2 of Regulation (EEC) No 1726/70, for the quantity and the variety offered, completed in accordance with Article 8 of that Regulation; (b) in the case provided for in the second subparagraph of Article 6 (4) of Regulation (EEC) No 727/70, the price shown under item (i) of the premium certificate for the corresponding leaf tobacco is at least equal to the intervention price for leaf tobacco of the corresponding variety and quality. Article 3 Baled tobacco shall be taken over for intervention only if it is transported under administrative supervision to the place where it is to be taken over immediately after release from the supervision mentioned in Article 1 of Regulation (EEC) No 1726/70. Article 4 1. The takeover by the intervention agency shall take place in the presence of the seller or his duly authorised representative and of the representative of the intervention agency. 2. If agreement cannot be reached on the quality, net weight or characteristics of the tobacco offered, the two parties shall, in accordance with the procedures prescribed by law or custom in the Member States, take expert opinion which shall be conclusive. (1)OJ No 164, 27.7.1970, p. 17. (2)OJ No 164, 27.7.1970, p. 24. Article 5 The price paid by the intervention agency shall be that applicable to the variety, quality and crop year of the tobacco taken over. It shall be calculated on the net weight of the tobacco unloaded free at warehouse. Article 6 1. When the weight of leaf tobacco and baled tobacco is determined, no account shall be taken of: (a) the weight of tobacco which does not correspond to the minimum quality characteristics; (b) the weight of extraneous matter. The net weight shall be established for the moisture content fixed in Annex I to Regulation (EEC) No 1464/70 or in Annex I to Regulation (EEC) No 1465/70 ; if the moisture content is found to be higher or lower, a corresponding adjustment of up to 3 % of moisture content shall be made. 2. Tobacco shall be considered as corresponding to minimum quality characteristics mentioned in Article 5 of Regulation (EEC) No 1467/70 if it does not have one or more of the characteristics listed in Annex III to this Regulation. Article 7 1. The quality classification of leaf tobacco varieties for determination of the scale of price increases and reductions provided for in Article 5 (3) of Regulation (EEC) No 727/70 shall be as shown in Annex I. 2. The quality classification of baled tobacco varieties for determination of the scale of price increases and reductions provided for in Article 6 (7) of Regulation (EEC) No 727/70 shall be as shown in Annex II. Article 8 Each variety and each quality of tobacco shall be taken over only if delivered for intervention made up as specified in the definitions of reference qualities given in Annex I to Regulation (EEC) No 1464/70 or in Annex I to Regulation (EEC) No 1465/70. Article 9 1. Each Member State shall inform the other Member States and the Commission of the intervention agency responsible for the buying-in of tobacco offered for intervention. 2. Member States shall inform the Commission of any additional takeover procedures and conditions adopted by intervention agencies to take account of special regional conditions. 3. Member States shall inform the Commission not later than the fifteenth of each month of the quantities of each variety of leaf tobacco and baled tobacco taken over during the preceding month. If considerable quantities are offered, however, the Member State concerned shall inform the Commission forthwith. Article 10 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 25 August 1970. For the Commission The President Franco M. MALFATTI ANNEX I QUALITY CLASSIFICATION OF LEAF TOBACCO VARIETIES 1. BADISCHER GEUDERTHEIMER, FORCHHEIMER HAVANNA II (c) Grumpen (Primings) Class I Leaf ripe, sound, undamaged, reddish brown to lightly mottled. Class II Leaf ripe, sound, mottled. Leaf edge may be overripe and brown in colour. Class III Leaf not corresponding to Classes I and II but having the qualities required for intervention. Sandblatt (Lugs) Class I Leaf ripe, sound, undamaged, brown to lightly mottled, of uniform length. Class II Leaf ripe, sound, mottled. Class III Leaf not corresponding to Classes I and II but having the minimum qualities required for intervention. Hauptgut (Top-quality leaf) Class I Leaf ripe, sound, undamaged, dark brown to mottled, of uniform length (1). Class II Leaf ripe, sound and mottled. Class III Leaf not corresponding to Classes I and II but having the minimum qualities required for intervention. Obergut (Tips) Leaf ripe, sound, dark brown to mottled, having the minimum qualities required for intervention. 2. BADISCHER BURLEY E Grumpen (Primings) Class I Leaf ripe, sound, undamaged, fleshy, light brown to reddish brown. Class II Leaf ripe, sound, brown to mottled. Leaf edge may be over-ripe. Class III Leaf not corresponding to Classes I and II but having the minimum qualities for intervention. Sandblatt (Lugs) Class I Leaf ripe, sound, undamaged, fleshy, light brown to reddish brown, of uniform length. Class II Leaf ripe, sound, firm, brown to mottled. Class III Leaf not corresponding to Classes I and II but having the minimum qualities required for intervention. (1)Reference qualities. Hauptgut (Top-quality leaf) Class I Leaf ripe, sound, undamaged, fleshy, reddish brown to light brown, of uniform length (1). Class II Leaf ripe, sound, brown to mottled. Class III Leaf not corresponding to Classes I and II but having the minimum qualities required for intervention. Obergut (Tips) Leaf ripe, sound, dark brown, having the minimum qualities required for intervention. 3. VIRGIN S.C.R. Class I Leaf ripe, sound, undamaged, yellow to reddish yellow ; variations in colour such as brownish to greenish yellow are allowed on up to a third of the leaf's surface (1). Class II Leaf ripe, sound, basically yellow ; variations in colour such as brownish to greenish yellow are allowed on up to two thirds of the leaf's surface. Class III Leaf not corresponding to Classes I and II but having the minimum qualities required for intervention. 4. PARAGUAY and hybrids thereof ; DRAGON VERT and hybrids thereof Lugs, Middle leaf or Tips Class I Leaf ripe, of good combustibility, lively colour, relatively undamaged. Minor defects can be tolerated. Class II Leaf with minor defects as regards combustibility, colour, texture or ripeness (over- or under-ripe) (2). Class III Leaf with marked damage or defects as regards colour (pale or distinctly greenish), combustibility, soundness and firmness of texture or ripeness (clearly over- or under-ripe) but having the minimum qualities required for intervention. Additional class for individually picked lugs Class 1 S Leaf ripe, of good combustibility, undamaged, not very close-grained, uniformly lively in colour. 5. NIJKERK Feuilles basses (Leaf) Class I Leaf ripe, texture still sticky, fleshy, undamaged, still crush-proof and elastic, without prominent veins, good brown colour, more or less dark, lively. Class II Leaf slightly sticky, with minor defects as regards damage, veins or colour. Class III Leaf brittle, not sticky, with sweating damage (defects of texture and colour) caused during curing or partially damaged by hail or disease but having the minimum qualities required for intervention. (1)Reference quality. (2)Higher middle leaf : reference quality. Feuilles de tÃ ªte (Tips) Class I Leaf of first length (exceeding 45 cm), very sticky texture, fleshy, undamaged, crush-proof and elastic, without prominent veins, well ripened as shown by a lively brown to dark brown colour. Class II Either leaf of second length (not exceeding 45 cm), having the above-mentioned characteristics, or leaf of first length (exceeding 45 cm), texture still sticky, fleshy, still undamaged, crush-proof, veins more or less pronounced, of any variation of colour except bottle green (1). Class III Leaf of any length, with marked defects as regards ripeness or colour (bottle green) or texture (brittle, not sticky, diseased, curing defects) but having the minimum qualities required for intervention. 6. BURLEY (Burley x Bel) Feuilles basses (Lugs), Feuilles mÃ ©dianes intÃ ©rieures (Cutters) Class I Leaf well ripened, good combustibility, of lively and light orange-brown or reddish colour, may be slightly mottled, of thin texture and open grain, leafy and without serious damage. Class II Leaf with obvious but not too marked defects as regards combustibility, ripeness, colour, texture (too fleshy and too thick) grain (too open or too close), or damage. Class III Leaf with market defects as regards combustibility, ripeness, colour, texture (brittle) or damage but having the minimum qualities required for intervention. Feuilles mÃ ©dianes supÃ ©rieures (Higher middle leaf), Feuilles de tÃ ªte (Tips): Class I Leaf well ripened, lively to fairly lively reddish brown colour, only slightly mottled, of average or thin texture, not very close-grained, with parenchyma of average breadth (2). Class II Leaf with obvious but not too marked defects as regards combustibility, ripeness, colour, texture, grain (open and close), damage or parenchyma of insufficient breadth. Class III Leaf with marked defects as regards combustibility, ripeness, colour, texture (brittle), damage, narrowness of parenchyma and shortness but having the minimum qualities required for intervention. 7. MISIONERO and hybrids thereof : RIO GRANDE and hybrids thereof 1st quality Leaf fully developed, over 45 cm, not coarse-grained, properly cured, reasonably free of damage, lively to fairly lively reddish brown colour, satisfactory combustibility. 2nd quality Leaf fully developed, over 45 cm, not coarse-grained, lively to fairly lively light, somewhat yellowish colour, reasonably firm and undamaged, reasonably good combustibility. 3rd quality Leaf over 35 cm, sound, of more or less coarse texture, dull brown in colour on a reddish or yellowish background, moderate combustibility. 4th quality Leaf over 30 cm, with marked deterioration as regards condition or firmness of texture, or colour which may be dark, more or less greenish brown, dull or as regards excessive thickness and coarseness of texture. Moderate to poor combustibility, but having the minimum qualities required for intervention. (1)Reference quality. (2)Higher middle leaf : reference quality. 8. PHILIPPIN, PETIT GRAMMONT (Flobecq), BURLEY (Ergo x 6410, Ergo x Bursana) Category Z (Lower leaf (Lugs) Category MK Lower middle leaf (Cutters) Category MG Higher middle leaf (Leaves) (1) Category T Upper leaf (Tips) Category TRI Leaf damaged or with variations in length and/or colour but having the minimum qualities required for intervention. 9. SEMOIS, APPELTERRE Category G Large leaf, sound (1) Category P Small leaf Category TRI Leaf damaged or with some defects in colour but having the minimum qualities required for intervention. 10. BRIGHT Category A Leaf sufficiently ripe, without curing defects, open texture, with stems (midribs) and veins not too prominent, sound, of various shades of yellow (1). Category B Leaf of varying consistency, possibly thin or coarse, sufficiently ripe, but with slight defects of curing and of colour which may range from mottled yellow or bronze to greenish yellow, possibly damaged. Category C Leaf of varying consistency, of close texture, with curing defects, yellow in colour, heavily mottled or verging on grey or brown ; with serious damage but having the minimum qualities required for intervention. 11. BURLEY I, MARYLAND Category A Leaf sufficiently ripe, without curing defects, of open possibly firm texture, stems and veins not too prominent, sound, of a more or less lively nut-brown colour (1). Category B Leaf of varying consistency, sound, with some curing defects and damage, not uniform in colour. Category C Leaf coarse, of close texture, with marked curing defects, damage and colour faults, but having the minimum qualities required for intervention. 12. KENTUCKY and hybrids thereof : MORO DI CORI, SALENTO Category A Leaf undamaged, of large or average size, fully ripe, of fine texture, reasonably elastic and firm, stems and veins not too prominent, without curing defects and in good condition, uniformly brown in colour. Category B Leaf fully ripe, of firm texture, without curing defects and in good condition brown in colour, with some damage (1). Category C Leaf reasonably ripe, possibly light texture, not uniform in colour, with curing defects and damage and minor defects in condition, but having the minimum qualities required for intervention. (1)Reference quality. 13. NOSTRANO DEL BRENTA, RESISTENTE 142, GOJANO Category A Leaf of soft texture, fairly compact, of open grain, ripe, stems and veins not too prominent, sound, well cured or properly fermented according to the traditional method, more or less uniformly brown or light brown in colour, with no more than insignificant damage. Category B Leaf of firm or light texture, sound, well cured or properly fermented according to the traditional method of brown or even dark brown colour, with minor damage (1). Category C Leaf not fully ripe, not uniform in colour, possibly dark brown, coarse, with minor defects as regards curing, traditional treatment and preservation and badly broken, not qualifying for the above categories but having the minimum qualities required for intervention. 14. BENEVENTANO Category A Leaf well ripened, sound of fine and crush-proof texture, with not too prominent veins, of open grain, well cured and properly fermented, uniformly brown or possibly dark brown in colour, with some damage. Category B Leaf sufficiently ripe, firm texture or possibly coarse or thin, with some minor, defects as regards curing, fermentation and damage (1). Category C Leaf of coarse texture, dark in colour, with market defects as regards ripeness, curing, condition and damage but having the minimum qualities required for intervention. 15. XANTI-YAKA 16. PERUSTITZA 17. ERZEGOVINA and hybrids thereof Category A Leaf ripe, sound, with no curing defects, light brown or yellow in colour, rather glossy, of fine or reasonably firm texture, open grain, above all of small or average size, usually tips or higher middle leaf (varieties 15 and 16) and tips or middle leaf (variety 17). Category B Leaf reasonably sound and ripe, with some slight curing defects, mainly of light texture, from yellow to brown in colour, with marked damage but in good condition, may also include lugs (1). Category C Leaf light and coarse from any part of the plant with curing defects, not uniform in colour, with marked damage, satisfies the minimum quality requirements for intervention. 18. ROUND TIP, SCAFATI, SUMATRA I (2) Category A Lugs, sorted by length in the following proportions: 1st length : 15 % 2nd length : 55 % 3rd length : 30 % Leaf of convenient size, fully ripe, reasonably uniform in colour, sound, of satisfactory texture, open grain, stems and veins not prominent, in good condition, good combustibility, of typical flavour and aroma, suitable for wrapping cigars. May include about 20 % of broken leaf.(1)Reference quality. (2)The lengths are defined as follows: 1st length : 38 cm and over 2nd length : 32 and up to 38 cm 3rd length : 25 and up to 32 cm. Category B Lower middle leaf, sorted by length in the following proportions: 1st length : 60 % 2nd length : 35 % 3rd length : 5 % Leaf of convenient size, fully ripe and of uniform colour, sound, without damage, fine texture, elastic and crushproof, stems and veins not prominent, well fermented and in good condition, good combustibility, of typical flavour and aroma, suitable for wrapping cigars, including about 25 % broken leaf (1). Category C Higher middle leaf, sorted by length in the following proportions: 1st length : 10 % 2nd length : 40 % 3rd length : 50 % Leaf of medium size, reasonably ripe, colour reasonably uniform, fairly firm texture, in good condition, medium combustibility, typical flavour and aroma, usable to some extent for wrapping cigars of inferior quality, may include about 30 % of broken leaf. Must have the minimum qualities required for intervention. 19. BRASILE SELVAGGIO, other varieties Category B Leaf well developed firm, green in colour, with strong aroma of alcohol (1). Category C Leaf, dark green to brown in colour, usable for the extraction of nicotine or in the preparation of snuff and having the minimum qualities required for intervention. ANNEX II QUALITY CLASSIFICATION OF BALED TOBACCO VARIETIES 10. BRIGHT Category A Leaf reasonably ripe, carefully handled, of open texture, with stem and veins not too prominent, sound, of various shades of yellow (1). Category B Leaf of varying consistency, possibly thin or coarse, sufficiently ripe, with minor handling and colour (mottled yellow or bronzed) defects ; may be damaged. Category C Leaf of varying consistency, of close texture, with handling defects but suitable for storage, heavily mottled yellow in colour, or verging on either grey or brown ; with serious damage. 11. BURLEY I, MARYLAND Category A Leaf reasonably ripe, carefully handled, of open possibly firm texture, with stems and veins not too prominent, sound, of a more or less lively nut-brown colour (1). Category B Leaf of varying consistency, sound, with some handling defects, some damage, not uniform in colour. Category C Coarse leaf, of close texture, with marked handling and colour defects but suitable for storage. (1)Reference quality. 12. KENTUCKY and hybrids thereof : MORO DI CORI, SALENTO Category A Leaf large or medium size, intact, fully ripe, of fine, reasonably elastic and firm texture, with stems and veins not too prominent, carefully handled and preserved, uniformly brown in colour. Category B Leaf fully ripe, of firm texture, carefully handled and preserved, brown in colour, with some damage (1). Category C Leaf reasonably ripe, may be of light texture, not uniform in colour, with handling defects, some damage, and minor defects of condition. 13. NOSTRANO DEL BRENTA, RESISTENTE 142, GOJANO Category A Leaf of delicate texture, reasonably firm with open grain, ripe, with stems and veins not too prominent, sound, carefully handled and fermented, of a more or less uniform brown or light brown colour, may have minor damage. Category B Leaf of firm or light texture, sound, carefully handled and fermented, brown or dark brown in colour, with not too marked damage (1). Category C Leaf not fully ripe, not uniform in colour, may be dark brown, coarse, with minor defects of handling, fermentation and condition with badly torn leaf, not qualifying for the above categories. 14. BENEVENTANO Category A Well ripened leaf, sound, having a fine, crush-proof, open texture, with stems and veins not too prominent, carefully handled and fermented, brown or even dark brown but uniform in colour, with damage. Category B Leaf reasonably ripe, of firm or even coarse or thin texture, with handling and fermentation defects and minor damage (1). Category C Leaf of coarse texture, with marked defects as regards ripeness, handling and condition and marked damage. 15. XANTI-YAKA 16. PERUSTITZA 17. ERZEGOVINA and hybrids thereof Category A Leaf ripe, sound, carefully handled, light brown or yellow in colour, rather glossy, of light or fairly firm open texture, mainly of small or medium size, usually obtained from tips and higher middle leaf (varieties 15 and 16) and from tips and middle leaf (variety 17). Category B Leaf reasonably sound and ripe, with some slight handling defects, mainly light in texture, from yellow to brown in colour, with marked damage but well preserved, including lugs and primings (1). Category C Light coarse leaf from any part of the plant, with handling defects but suitable for storage, but uniform in colour, with marked damage. 18. ROUND TIP, SCAFATI, SUMATRA I (1) Category A Lugs and primings, sorted by length in the following proportions: 1st length : 15 % 2nd length : 55 % 3rd length : 30 % (1)Reference quality. (2)The lengths are as follows: 1st length : 38 cm and over 2nd length : 32 and up to 38 cm 3rd length : 25 and up to 32 cm. Leaf of convenient size, fully ripe, reasonably uniform in colour, sound, of satisfactory texture, open grain, stems and veins not prominent, in good condition, good combustibility, of typical flavour and aroma, suitable for wrapping cigars. May include about 20 % broken leaf. Category B Lower middle leaf, sorted by length in the following proportions: 1st length : 60 % 2nd length : 35 % 3rd length : 5 % Leaf of convenient size, fully ripe and of uniform colour, sound, without damage, of a fine, elastic and crush-proof texture, stems and veins not prominent, well fermented and in good condition, good combustibility, of typical flavour and aroma, suitable for wrapping cigars, including about 25 % broken leaf (1). Category C Higher middle leaf, sorted by length in the following proportions: 1st length : 10 % 2nd length : 40 % 3rd length : 50 % Leaf of medium size, reasonable ripeness and uniformity of colour, of fairly firm texture, in good condition, medium combustibility, of typical flavour and aroma, usable to some extent for wrapping cigars of inferior quality. May include about 30 % broken leaf. (1)Reference quality. ANNEX III CHARACTERISTICS OF TOBACCO EXCLUDED FROM INTERVENTION BUYING-IN (a) Pieces of leaf. (b) Leaf badly torn by hail. (c) Leaf with serious damage on more than one-third of the surface. (d) Leaf diseased or attacked by insects on more than 25 % of the surface. (e) Leaf marked by pesticides. (f) Leaf which is unripe or distinctly green in colour. (g) Leaf damaged by frost. (h) Leaf attacked by mould or rot. (i) Leaf with uncured veins, moist or attacked by rot or with pulpy or prominent stems. (j) Leaf from suckers or side-shoots. (k) Leaf having an unusual odour for the variety in question. (l) Leaf with soil still adhering. (m) Leaf with moisture content exceeding by more than 3 % the moisture content fixed in Annex I to Regulation (EEC) No 1464/70 or in Annex I to Regulation (EEC) No 1465/70.